Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 20 April 2022 for application number 17/160,850. 
Claims 1, 8, and 14 are currently amended.
Claims 1 – 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.

Response to Amendment
Applicant’s amendment filed 20 April 2022 is insufficient to overcome the rejection of claim 1 – 20 based upon 35 USC § 103 rejection as set forth in the last Office action because: upon further examination of the references of record, Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  Please see Response to Arguments below.

Response to Arguments
Applicant's arguments filed 20 April 2022  have been fully considered but they are not persuasive.  Examiner will be addressing the arguments in the 22 March 2022 Interview Agenda Proposal II, given the remarks filed with the RCE reference the currently amended claims however do not present the arguments.  Therefore, with regards to the argument that “Applicant believes that Park is entirely silent on the technical feature that ‘the host side allocates space of a system memory for storing physical address information corresponding to the subregion,’” Examiner agrees with the argument against Park.  However, upon further consideration of the other references, Hanna discloses “wherein the activation information is obtained from a command [query][read buffer command] issued by a host side [host system 120 can query the memory system controller 115 in order to identify the HPB features supported by the memory sub-system 110, and can accordingly allocate a host memory buffer for storing the L2P map] [upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region], the subregion is associated with a logical block address (LBA) range and is identified by the host side, and the host side allocates space of a system memory [allocate a host memory buffer] for storing physical address [L2P map] information [host system … can accordingly allocate a host memory buffer for storing the L2P map] corresponding to the subregion [host system 120 can query the memory system controller 115 in order to identify the HPB features supported by the memory sub-system 110, and can accordingly allocate a host memory buffer for storing the L2P map] [upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region] [multiple HPB regions 310A-310N. The HPB region is the unit of activation and de-activation of the HPB feature within the logical unit (LU). If the HPB region is too large to transfer the L2P mapping information to the host by a single read operation, then the HPB Region can be divided into multiple HPB sub-regions 320A-320K]” [“FIG. 2 schematically illustrates interactions of the host system 120 and the memory system controller 115, in accordance with some embodiments of the present disclosure. At the initialization stage (operations 210), the memory driver running on the host system 120 can query the memory system controller 115 in order to identify the HPB features supported by the memory sub-system 110, and can accordingly allocate a host memory buffer for storing the L2P map. The host system 120 can then download the L2P map data (operations 220), by issuing the HPB read buffer command thus causing the memory system controller 115 to send the L2P map data to the host system 120. In some implementations, the L2P map data can be subdivided into multiple regions and sub-regions, as explained in more detail herein below with reference to FIG. 3.”] [para. 0031] [“As noted herein above, the memory subsystem can notify the host of activation/de -activation of regions and sub-regions using the response UFS Protocol Information Unit (UPIU) of any completed command. Upon receiving an inactive region identifier, the host system can discard the L2P map data for the inactive HPB region. Conversely, upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region.”] [para. 0035] [“FIG. 3 schematically illustrates an example logical address space of a memory subsystem implemented in accordance with some embodiments of the present disclosure. As shown in FIG. 3, the LBA address space 300 is divided into multiple HPB regions 310A-310N. The HPB region is the unit of activation and de-activation of the HPB feature within the logical unit (LU). If the HPB region is too large to transfer the L2P mapping information to the host by a single read operation, then the HPB Region can be divided into multiple HPB sub-regions 320A-320K.”] [para. 0033] [paras. 0034 – 0039].
With regards to the argument that “Also, all references are entirely silent on the technical feature ‘updating, by the flash controller, content of a plurality of entries associated with the subregion according to migration results, ... , thereby enabling the host side to store updated content of the entries associated with the subregion,’” Examiner recognizes Applicant’s argument however again upon further consideration of the references, Hanna in combination with Balluchi discloses this feature.  Hanna discloses “updating content of a plurality of entries associated with the subregion, wherein each entry comprises information indicating which physical address that user data of a corresponding logical address is physically stored in the flash device [sub-region update count 440 is a random number that is incremented every time when the sub-region is updated], thereby enabling the host side to store updated content of the entries [L2P map update (operations 240) by transmitting to the host …, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system] associated with the subregion [memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120]” [“As schematically illustrated by FIG. 4, the security token 420 is produced by concatenating the power-on reset count 430, the sub-region update count 440, and the sequential assist value 450. The power-on reset count 430 is incremented every time upon the memory subsystem power-up, thus facilitating identification of stale L2P entries. The sub-region update count 440 is a random number that is incremented every time when the sub-region is updated. The sequential assist value 450 is the number of LBAs that sequentially follow the current LBA (i.e., the index of the L2P map entry) and are mapped to consecutive PAs, which, in turn, sequentially follow the PA 410 mapped to the current LBA.”] [para. 0037] [“During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110, such that each read command includes the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value. The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032].  Where Balluchi teaches “updating content of a plurality of entries associated with the subregion according to migration results [memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address]” [“…translation layer write command when writing data to a LBA for which the FTL mapping information is presently cached in the host-resident memory (i.e., when writing data to an "active" sub-region of the logical address space of the memory device). The memory sub-system controller receives the host-resident translation layer write command and performs a write operation to write the data associated with the LBA to a physical address of the memory device. The memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address. The host system can store the updated translation layer entry with the physical address in a host-resident translation layer mapping table stored in host-resident memory. Thus, the host-resident translation layer mapping table maintains up-to-date FTL mapping information for the corresponding sub-region of the memory device. Subsequently, if the host system issues a host-resident translation layer read command, the host system can include the updated physical address, thereby allowing the memory sub-system to perform a read operation without having to access the flash memory-based FTL mapping table.”] [col. 3, lines 12-31].  Furthermore, the claim language of “thereby enabling the host side to store updated content of the entries associated with the subregion” is considered intended use language, not carrying patentable weight.  Examiner suggests rewording this section of the claim language from intended use language.
Therefore, Examiner respectfully maintains the prior art of record efficiently reads on the claim limitations based on the current claim language.  Please see the grounds of rejection below.  Please also see the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure in the Conclusion section below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 11, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereafter as Hanna], US Pub. No. 2021/0263864 A1 in view of Balluchi et al. [hereafter as Balluchi], US Patent No. 11,036,625 B1 and further in view of Park [hereafter as Park], US Pub. No. 2020/0233795 A1 and further in view of Demoor et al. [hereafter as Demoor], US Pub. No. 2020/0409566 A1.

As per claim 1, Hanna discloses a method for managing data storage, performed by a flash controller [“For example, for flash memory, the physical address can include channel identifier, die identifier, page identifier, plane identifier and/or frame identifier. The mapping data structure is referred to herein as a logical-to-physical (L2P) map.”] [para. 0013] [Accordingly, each random read command issued by the host would include the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value, thus allowing the memory system controller to omit logical-to-physical translations for the logical blocks falling within the range specified by the sequential assist value. In an illustrative example, for the sequential assist value of N, the memory system controller would only need to translate the first LBA to the corresponding PA, and then retrieve the data stored within the physical address range of [PA; PA+N], as described in more detail herein below.”] [para. 0017], comprising: 
obtaining, activation information indicating a subregion [activation/de -activation of regions and sub-regions], wherein the activation information is obtained from a command [query][read buffer command] issued by a host side [host system 120 can query the memory system controller 115 in order to identify the HPB features supported by the memory sub-system 110, and can accordingly allocate a host memory buffer for storing the L2P map] [upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region], the subregion is associated with a logical block address (LBA) range and is identified by the host side, and the host side allocates space of a system memory [allocate a host memory buffer] for storing physical address [L2P map] information [host system … can accordingly allocate a host memory buffer for storing the L2P map] corresponding to the subregion [host system 120 can query the memory system controller 115 in order to identify the HPB features supported by the memory sub-system 110, and can accordingly allocate a host memory buffer for storing the L2P map] [upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region] [multiple HPB regions 310A-310N. The HPB region is the unit of activation and de-activation of the HPB feature within the logical unit (LU). If the HPB region is too large to transfer the L2P mapping information to the host by a single read operation, then the HPB Region can be divided into multiple HPB sub-regions 320A-320K] [“FIG. 2 schematically illustrates interactions of the host system 120 and the memory system controller 115, in accordance with some embodiments of the present disclosure. At the initialization stage (operations 210), the memory driver running on the host system 120 can query the memory system controller 115 in order to identify the HPB features supported by the memory sub-system 110, and can accordingly allocate a host memory buffer for storing the L2P map. The host system 120 can then download the L2P map data (operations 220), by issuing the HPB read buffer command thus causing the memory system controller 115 to send the L2P map data to the host system 120. In some implementations, the L2P map data can be subdivided into multiple regions and sub-regions, as explained in more detail herein below with reference to FIG. 3.”] [para. 0031] [“As noted herein above, the memory subsystem can notify the host of activation/de -activation of regions and sub-regions using the response UFS Protocol Information Unit (UPIU) of any completed command. Upon receiving an inactive region identifier, the host system can discard the L2P map data for the inactive HPB region. Conversely, upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region.”] [para. 0035] [“FIG. 3 schematically illustrates an example logical address space of a memory subsystem implemented in accordance with some embodiments of the present disclosure. As shown in FIG. 3, the LBA address space 300 is divided into multiple HPB regions 310A-310N. The HPB region is the unit of activation and de-activation of the HPB feature within the logical unit (LU). If the HPB region is too large to transfer the L2P mapping information to the host by a single read operation, then the HPB Region can be divided into multiple HPB sub-regions 320A-320K.”] [para. 0033] [paras. 0034 – 0039]; 
triggering, by the flash controller, a garbage collection (GC) process being performed [“The controller 115 can be responsible for other operations such as wear leveling operations, garbage collection operations, error detection and error-correcting code (ECC) operations, encryption operations, caching operations, and address translations between a logical block address and a physical block address that are associated with the memory components 112A to 112N.”] [para. 0026], and 
updating content of a plurality of entries associated with the subregion, wherein each entry comprises information indicating which physical address that user data of a corresponding logical address is physically stored in the flash device [sub-region update count 440 is a random number that is incremented every time when the sub-region is updated], thereby enabling the host side to store updated content of the entries [L2P map update (operations 240) by transmitting to the host …, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system] associated with the subregion [memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120] [“As schematically illustrated by FIG. 4, the security token 420 is produced by concatenating the power-on reset count 430, the sub-region update count 440, and the sequential assist value 450. The power-on reset count 430 is incremented every time upon the memory subsystem power-up, thus facilitating identification of stale L2P entries. The sub-region update count 440 is a random number that is incremented every time when the sub-region is updated. The sequential assist value 450 is the number of LBAs that sequentially follow the current LBA (i.e., the index of the L2P map entry) and are mapped to consecutive PAs, which, in turn, sequentially follow the PA 410 mapped to the current LBA.”] [para. 0037] [“During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110, such that each read command includes the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value. The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032].
However, Hanna does not explicitly disclose obtaining, by the flash controller, activation information indicating a subregion;
in response to the activation information, triggering a garbage collection (GC) process being performed in background to migrate user data of all the or a portion of the LBA range associated with the subregion to continuous physical addresses in a flash device; and 
updating, by the flash controller, content of a plurality of entries associated with the subregion according to migration results.
Balluchi teaches triggering a garbage collection (GC) process being performed in background to migrate user data of all the or a portion of the LBA range associated with the subregion to continuous physical addresses in a flash device [memory sub-system can regularly perform certain memory management operations (e.g., garbage collection) which results in data being rewritten to a new physical address] [“Any time the host system writes data to the LBAs which are represented in the FTL mapping information cached in the host-resident memory, the corresponding physical addresses are changed. In addition, the memory sub-system can regularly perform certain memory management operations (e.g., garbage collection) which results in data being rewritten to a new physical address. Accordingly, the portion of the FTL mapping table cached in the host-resident memory regularly becomes invalid.”] [col. 2, last paragraph] [“…translation layer write command when writing data to a LBA for which the FTL mapping information is presently cached in the host-resident memory (i.e., when writing data to an "active" sub-region of the logical address space of the memory device). The memory sub-system controller receives the host-resident translation layer write command and performs a write operation to write the data associated with the LBA to a physical address of the memory device. The memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address. The host system can store the updated translation layer entry with the physical address in a host-resident translation layer mapping table stored in host-resident memory. Thus, the host-resident translation layer mapping table maintains up-to-date FTL mapping information for the corresponding sub-region of the memory device. Subsequently, if the host system issues a host-resident translation layer read command, the host system can include the updated physical address, thereby allowing the memory sub-system to perform a read operation without having to access the flash memory-based FTL mapping table.”] [col. 3, lines 12-31]; and 
updating content of a plurality of entries associated with the subregion according to migration results [memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address] [“…translation layer write command when writing data to a LBA for which the FTL mapping information is presently cached in the host-resident memory (i.e., when writing data to an "active" sub-region of the logical address space of the memory device). The memory sub-system controller receives the host-resident translation layer write command and performs a write operation to write the data associated with the LBA to a physical address of the memory device. The memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address. The host system can store the updated translation layer entry with the physical address in a host-resident translation layer mapping table stored in host-resident memory. Thus, the host-resident translation layer mapping table maintains up-to-date FTL mapping information for the corresponding sub-region of the memory device. Subsequently, if the host system issues a host-resident translation layer read command, the host system can include the updated physical address, thereby allowing the memory sub-system to perform a read operation without having to access the flash memory-based FTL mapping table.”] [col. 3, lines 12-31].
Hanna and Balluchi are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hanna with Balluchi in order to modify Hanna where “triggering a garbage collection (GC) process being performed in background to migrate user data of all the or a portion of the LBA range associated with the subregion to continuous physical addresses in a flash device; and 
updating content of a plurality of entries associated with the subregion according to migration results” as taught by Balluchi.  One of ordinary skill in the art would be motivated to combine Hanna with Balluchi before the effective filing date of the claimed invention to improve a system by providing for the ability where a “host system issues a host-resident translation layer read command, the host system can include the updated physical address, thereby allowing the memory sub-system to perform a read operation without having to access the flash memory-based FTL mapping table.” [Balluchi, col. 3, lines 12-31].
However, Hanna and Balluchi do not explicitly disclose obtaining, by the flash controller, activation information indicating a subregion;
in response to the activation information, triggering a garbage collection (GC) process; and 
updating, by the flash controller, content of a plurality of entries.
Park teaches obtaining, by the flash controller, activation information indicating a subregion [“How to manage the state of a sub region after processing data by accessing row/column lines may be determined by a precharge policy in a memory controller. An open precharge policy may direct a scheme of maintaining a sub region including a specific row line in an active state after processing data by accessing the corresponding row line. In other words, the open precharge policy may direct maintaining a specific row line of a specific sub region in an active state after processing data by activating the corresponding sub region by the corresponding row line.”] [paras. 0005 – 0006].
Hanna, Balluchi, and Park are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hanna and Balluchi with Park in order to modify Hanna and Balluchi for “obtaining, by the flash controller, activation information indicating a subregion” as taught by Park.  One of ordinary skill in the art would be motivated to combine Hanna and Balluchi with Park before the effective filing date of the claimed invention to improve a system by providing for the ability where to “manage the state of a sub region after processing data by accessing row/column lines may be determined by a precharge policy in a memory controller. An open precharge policy may direct a scheme of maintaining a sub region”. [Park, para. 0005].
However, Hanna, Balluchi, and Park do not explicitly disclose in response to the activation information, triggering a garbage collection (GC) process; and
updating, by the flash controller, content of a plurality of entries.
Demoor teaches in response to the activation information, triggering a garbage collection (GC) process [“For example, storage service 322 may initiate garbage collection 324 in response to data objects being deleted or moved, at regular intervals or activity thresholds, and/or in response to input or trigger conditions from other functions, such as property service 328.”] [para. 0089]; and
updating, by the flash controller, content of a plurality of entries [“The threshold may reflect the amount of storage space that can be acceptably utilized (e.g., a percentage of utilized storage space relative to a maximum). Responsive to such a determination, the key data store controller 320 may add an additional shard, in which case the key data store controller 320 may redistribute the object keys between the shards to help ensure that the object keys are more evenly spread between the database shards. In some cases, the key data store controller 320 may update a range table to accurately represent which object keys are stored on which database shards.”] [para. 0159].
Hanna, Balluchi, Park, and Demoor are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hanna, Balluchi, and Park with Demoor in order to modify Hanna, Balluchi, and Park where “in response to the activation information, triggering a garbage collection (GC) process; and
updating, by the flash controller, content of a plurality of entries” as taught by Demoor.  One of ordinary skill in the art would be motivated to combine Hanna, Balluchi, and Park with Demoor before the effective filing date of the claimed invention to improve a system by providing for the ability where a “threshold may reflect the amount of storage space that can be acceptably utilized (e.g., a percentage of utilized storage space relative to a maximum).” [Demoor, para. 0159].
Claim 8 is rejected with like reasoning as claim 1 above.

Claim 14 is rejected with like reasoning as claims 1 and 8 above, except for the following remaining claim limitations:
a flash interface (I/F), coupled to a flash device; and
a processing unit, coupled to the flash I/F. 
Hanna discloses a flash interface (I/F) [host interface circuitry][ memory components 112 can include local media controllers (not shown in FIG. 1) that operate in conjunction with memory system controller 115 in order to implement the methods described], coupled to a flash device [Examiner is interpreting the “host interface circuitry”, of paragraph 0026, that is included in the controller which is coupled to the flash memory as the flash memory interface. This is different from the host system’s “physical host interface” located in the host system and referred to differently in paragraph 0022.  Further, Hanna also provides for each flash memory can have their own controllers to act as an interface providing the same functionality] [“Although non-volatile memory components such as NAND type flash memory are described…”] [para. 0024] [“The controller 115 can further include host interface circuitry to communicate with the host system 120 via the physical host interface. The host interface circuitry can convert the commands received from the host system into command instructions to access the memory components 112A to 112N as well as convert responses associated with the memory components 112A to 112N into information for the host system 120. In some embodiments, the memory components 112 can include local media controllers (not shown in FIG. 1) that operate in conjunction with memory system controller 115 in order to implement the methods described herein.”] [para. 0026] [“The host system 120 can be coupled to the memory sub-system 110 via a physical host interface. …. The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system 110 and the host system 120.”] [para. 0022]; and
a processing unit, coupled to the flash I/F [“The memory system controller 115 (hereinafter referred to as "controller") can communicate with the memory components 112A to 112N to perform operations such as reading data, writing data, or erasing data at the memory components 112A to 112N and other such operations. The controller 115 can include hardware such as one or more integrated circuits and/or discrete components, a buffer memory, or a combination thereof. The controller 115 can be a microcontroller, special purpose logic circuitry (e.g., a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), etc.), or other suitable processor.”] [para. 0025].


As per claim 2, Hanna in view of Balluchi and further in view of Park and further in view of Demoor discloses the method of claim 1, Hanna discloses wherein each entry comprises continuity information [sequential assist value] describing continuous physical addresses that user data of a specified LBA range after a corresponding LBA is actually stored in the flash device [Responsive to receiving the read command, the controller can read, from the memory component identified by the physical address, multiple memory blocks having consecutive physical addresses, by incrementing the physical address up to the number of times, which is equal to the sequential assist value supplied by the read command] [“determine a sequential assist value specifying a number of logical block addresses that are mapped to consecutive physical addresses sequentially following the physical address specified by the L2P record; generate a security token encoding the sequential assist value; and associate the security token with the L2P record.”] [Abstract] [“Accordingly, if the logical blocks that the host needs to read are part of an active sub-region, the host can issue, to the memory subsystem, a read command specifying the logical block address, the physical address corresponding to the logical block address, the number of blocks to read, and the sequential assist value corresponding to the logical block address. Responsive to receiving the read command, the controller can read, from the memory component identified by the physical address, multiple memory blocks having consecutive physical addresses, by incrementing the physical address up to the number of times, which is equal to the sequential assist value supplied by the read command.”] [para.0039].
Claims 9 and 15 are rejected with like reasoning.

As per claim 3, Hanna in view of Balluchi and further in view of Park and further in view of Demoor discloses the method of claim 1, Hanna discloses comprising: 
obtaining the activation information indicating the subregion from a first read command issued by a host side [upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region], wherein the first read command requests the flash controller to provide the entries associated with the subregion [host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120] [“As noted herein above, the memory subsystem can notify the host of activation/de -activation of regions and sub-regions using the response UFS Protocol Information Unit (UPIU) of any completed command. Upon receiving an inactive region identifier, the host system can discard the L2P map data for the inactive HPB region. Conversely, upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region.”] [para. 0035] [“Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032]. 
Claim 10 is rejected with like reasoning as claim 3 above.

Claim 16 is rejected with like reasoning as claims 3 and 10 above, except for the following remaining claim limitations:
a host I/F, coupled to a host side and the processing unit.
Hanna discloses a host I/F [physical host interface], coupled to a host side and the processing unit [“The host system 120 can be coupled to the memory sub-system 110 via a physical host interface. …. The physical host interface can provide an interface for passing control, address, data, and other signals between the memory sub-system 110 and the host system 120.”] [para. 0022] [“The memory system controller 115 (hereinafter referred to as "controller") can communicate with the memory components 112A to 112N to perform operations such as reading data, writing data, or erasing data at the memory components 112A to 112N and other such operations. The controller 115 can include hardware such as one or more integrated circuits and/or discrete components, a buffer memory, or a combination thereof. The controller 115 can be a microcontroller, special purpose logic circuitry (e.g., a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), etc.), or other suitable processor.”] [para. 0025].


As per claim 4, Hanna in view of Balluchi and further in view of Park and further in view of Demoor discloses the method of claim 3, Hanna discloses comprising: 
sending a response to the host side, which informs the host side to update the entries associated with the subregion, [“During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110, such that each read command includes the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value. The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032]; 
receiving a second read command from the host side [host system 120 can issue read commands to the memory subsystem 110], wherein the second read command requests the flash controller to provide the entries associated with the subregion [the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120] [“During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110, such that each read command includes the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value. The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032]; 
reading a plurality of updated entries associated with the subregion [memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification] [“During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110, such that each read command includes the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value. The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032]; and 
sending the updated entries associated with the subregion to the host [send the L2P mapping data to the host system 120] [“During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110, such that each read command includes the PA corresponding to the LBA of the data item to be read by the memory sub-system and the sequential assist value. The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110. Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032].
Balluchi teaches sending a response to the host side, which suggests the host side to update the entries associated with the subregion, after the GC process has been performed completely [memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address] [“Any time the host system writes data to the LBAs which are represented in the FTL mapping information cached in the host-resident memory, the corresponding physical addresses are changed. In addition, the memory sub-system can regularly perform certain memory management operations (e.g., garbage collection) which results in data being rewritten to a new physical address. Accordingly, the portion of the FTL mapping table cached in the host-resident memory regularly becomes invalid.”] [col. 2, last paragraph] [“…translation layer write command when writing data to a LBA for which the FTL mapping information is presently cached in the host-resident memory (i.e., when writing data to an "active" sub-region of the logical address space of the memory device). The memory sub-system controller receives the host-resident translation layer write command and performs a write operation to write the data associated with the LBA to a physical address of the memory device. The memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address. The host system can store the updated translation layer entry with the physical address in a host-resident translation layer mapping table stored in host-resident memory. Thus, the host-resident translation layer mapping table maintains up-to-date FTL mapping information for the corresponding sub-region of the memory device. Subsequently, if the host system issues a host-resident translation layer read command, the host system can include the updated physical address, thereby allowing the memory sub-system to perform a read operation without having to access the flash memory-based FTL mapping table.”] [col. 3, lines 12-31].
Claims 11 and 17 are rejected with like reasoning.

As per claim 7, Hanna in view of Balluchi and further in view of Park and further in view of Demoor discloses the method of claim 1, Hanna discloses comprising: 
determining the subregion to be activated [“As noted herein above, the memory subsystem can notify the host of activation/de -activation of regions and sub-regions using the response UFS Protocol Information Unit (UPIU) of any completed command. Upon receiving an inactive region identifier, the host system can discard the L2P map data for the inactive HPB region. Conversely, upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region.”] [para. 0035].
Claims 13 and 20 are rejected with like reasoning.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereafter as Hanna], US Pub. No. 2021/0263864 A1 in view of Balluchi et al. [hereafter as Balluchi], US Patent No. 11,036,625 B1 and further in view of Park [hereafter as Park], US Pub. No. 2020/0233795 A1 and further in view of Demoor et al. [hereafter as Demoor], US Pub. No. 2020/0409566 A1 as applied to claims 3 and 16 above, and further in view of Imanishi et al. [hereafter as Imanishi], US Pub. No. 2006/0074988 A1.

As per claim 5, Hanna in view of Balluchi and further in view of Park and further in view of Demoor discloses the method of claim 3, Hanna discloses comprising: 
GC process associated with the subregion being performed in background [“Any time the host system writes data to the LBAs which are represented in the FTL mapping information cached in the host-resident memory, the corresponding physical addresses are changed. In addition, the memory sub-system can regularly perform certain memory management operations (e.g., garbage collection) which results in data being rewritten to a new physical address. Accordingly, the portion of the FTL mapping table cached in the host-resident memory regularly becomes invalid.”] [col. 2, last paragraph] [“…translation layer write command when writing data to a LBA for which the FTL mapping information is presently cached in the host-resident memory (i.e., when writing data to an "active" sub-region of the logical address space of the memory device). The memory sub-system controller receives the host-resident translation layer write command and performs a write operation to write the data associated with the LBA to a physical address of the memory device. The memory sub-system controller further updates a translation layer entry corresponding to the LBA to include the physical address and sends, to the host system, a response to the host-resident translation layer write command. The response includes the updated translation layer entry with the updated physical address. The host system can store the updated translation layer entry with the physical address in a host-resident translation layer mapping table stored in host-resident memory. Thus, the host-resident translation layer mapping table maintains up-to-date FTL mapping information for the corresponding sub-region of the memory device. Subsequently, if the host system issues a host-resident translation layer read command, the host system can include the updated physical address, thereby allowing the memory sub-system to perform a read operation without having to access the flash memory-based FTL mapping table.”] [col. 3, lines 12-31]; and
GC process associated with the subregion [“Any time the host system writes data to the LBAs which are represented in the FTL mapping information cached in the host-resident memory, the corresponding physical addresses are changed. In addition, the memory sub-system can regularly perform certain memory management operations (e.g., garbage collection) which results in data being rewritten to a new physical address. Accordingly, the portion of the FTL mapping table cached in the host-resident memory regularly becomes invalid.”] [col. 2, last paragraph].
However, Hanna, Balluchi, Park, and Demoor do not explicitly disclose updating a first variable to record information indicating that the GC process is being performed when the GC process being performed is triggered; and 
updating the first variable to record information indicating that the GC process has been performed completely after the GC process has been performed completely.
Imanishi teaches updating a first variable to record information indicating that the GC process is being performed when the GC process being performed is triggered [GC flag 325 is set to ON at the overall start of GC processing] [“The GC flag 325 is set to ON at the overall start of GC processing, and is set to OFF when reference processing with respect to the AP thread has ended.”] [para. 0098]; and 
updating the first variable to record information indicating that the GC process has been performed completely after the GC process has been performed completely [GC flag 325 is set … to OFF when reference processing with respect to the AP thread has ended] [“The GC flag 325 is set to ON at the overall start of GC processing, and is set to OFF when reference processing with respect to the AP thread has ended.”] [para. 0098].
Hanna, Balluchi, Park, Demoor, and Imanishi are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hanna, Balluchi, Park, and Demoor with Imanishi in order to modify Hanna, Balluchi, Park, and Demoor for “updating a first variable to record information indicating that the GC process is being performed when the GC process being performed is triggered; and 
updating the first variable to record information indicating that the GC process has been performed completely after the GC process has been performed completely” as taught by Imanishi.  One of ordinary skill in the art would be motivated to combine Hanna, Balluchi, Park, and Demoor with Imanishi before the effective filing date of the claimed invention to improve a system by providing for the ability of a “GC flag … is set to ON at the overall start of GC processing, and is set to OFF when reference processing with respect to the AP thread has ended.” [Imanishi, para. 0098].

Claim 18 is rejected with like reasoning as claim 5 above, except for the following remaining claim limitations:
a random access memory, coupled to the processing unit, arranged operably to store a first variable.
Hanna discloses a random access memory [local memory 119], coupled to the processing unit, arranged operably to store a first variable [“local static random access memory (SRAM) (e.g., local memory 119 of FIG. 1).”] [para. 0038] [“The controller 115 can include a processor (processing device) 117 configured to execute instructions stored in local memory 119. In the illustrated example, the local memory 119 of the controller 115 includes an embedded memory configured to store instructions for performing various processes, operations, logic flows, and routines that control operation of the memory sub-system 110, including handling communications between the memory sub-system 110 and the host system 120. In some embodiments, the local memory 119 can include memory registers storing memory pointers, fetched data, etc. The local memory 119 can also include read-only memory (ROM) for storing micro-code.”] [para. 0025].


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereafter as Hanna], US Pub. No. 2021/0263864 A1 in view of Balluchi et al. [hereafter as Balluchi], US Patent No. 11,036,625 B1 and further in view of Park [hereafter as Park], US Pub. No. 2020/0233795 A1 and further in view of Demoor et al. [hereafter as Demoor], US Pub. No. 2020/0409566 A1 and further in view of Imanishi et al. [hereafter as Imanishi], US Pub. No. 2006/0074988 A1 as applied to claims 5 and 18 above, and further in view of Kanno [hereafter as Kanno], US Pub. No. 2018/0088811 A1.

As per claim 6, Hanna in view of Balluchi and further in view of Park and further in view of Demoor and further in view of Imanishi discloses the method of claim 5, comprising: 
receiving a third read command from the host side, wherein the third read command comprises an LBA [“The host system can provide data to be stored at the memory sub-system and can request data to be retrieved from the memory sub-system. The host system identifies memory blocks by their respective logical block addresses (LBAs), which may be represented by integer numbers of a predetermined size.”] [para. 0012] [“In order to improve the overall efficiency of the data transfer between a host system and a memory sub-system, the L2P map can be cached by the host system in the dynamic random access memory (DRAM), thus allowing the host system to enhance read commands transmitted to the memory sub-system by supplying the PA corresponding to the LBA of the data item to be read by the memory sub-system.”] [para. 0014] [“As noted herein above, the memory subsystem can notify the host of activation/de -activation of regions and sub-regions using the response UFS Protocol Information Unit (UPIU) of any completed command. Upon receiving an inactive region identifier, the host system can discard the L2P map data for the inactive HPB region. Conversely, upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region.”] [para. 0035] [“Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032]; 
determining which subregion belongs to the entry carried in the third read command according to the LBA and the third read command [“FIG. 3 schematically illustrates an example logical address space of a memory subsystem implemented in accordance with some embodiments of the present disclosure. As shown in FIG. 3, the LBA address space 300 is divided into multiple HPB regions 310A-310N. The HPB region is the unit of activation and de-activation of the HPB feature within the logical unit (LU). If the HPB region is too large to transfer the L2P mapping information to the host by a single read operation, then the HPB Region can be divided into multiple HPB sub-regions 320A-320K.”] [para. 0033] [“The sub-region update count 440 is a random number that is incremented every time when the sub-region is updated. The sequential assist value 450 is the number of LBAs that sequentially follow the current LBA (i.e., the index of the L2P map entry) and are mapped to consecutive PAs, which, in turn, sequentially follow the PA 410 mapped to the current LBA. The sub-region table is created by the memory system controller (e.g., controller 115 of FIG. 1), which can retrieve the L2P map for the sub-region from the flash memory (e.g., provided by memory components 112A-112N of FIG. 1) and store the retrieved L2P map in the local static random access memory (SRAM) (e.g., local memory 119 of FIG. 1).”] [paras. 0037 – 0038] [para. 0036]; and 
sending a response to the host side, which informs the host side to update a plurality of entries of the belonged subregion, associated with the belonged subregion associated with the belonged subregion [host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120] [“As noted herein above, the memory subsystem can notify the host of activation/de -activation of regions and sub-regions using the response UFS Protocol Information Unit (UPIU) of any completed command. Upon receiving an inactive region identifier, the host system can discard the L2P map data for the inactive HPB region. Conversely, upon receiving an active sub-region identifier (i.e., the region and sub-region indexes), the host system can issue a read buffer command to load the L2P map data for the identified sub-region.”] [para. 0035] [“Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120.”] [para. 0032].
Imanishi teaches when a second variable records information indicating that a GC process is being performed or has been performed completely [“The GC flag 325 is set to ON at the overall start of GC processing, and is set to OFF when reference processing with respect to the AP thread has ended.”] [para. 0098].
However, Hanna, Balluchi, Park, Demoor, and Imanishi do not explicitly disclose read command comprises an LBA, a transfer length and an entry; 
and the transfer length carried in the read command.
Kanno teaches read command comprises an LBA, a transfer length and an entry [read command includes an LBA (start LBA) of data to be read, and a data length (transfer length) of the data to be read] [“The host 2 sends a read request (read command), a write request (a write command), and other various requests (other various commands) to the SSD 3. A read command is a command requesting for data reading to the SSD 3. The read command includes an LBA (start LBA) of data to be read, and a data length (transfer length) of the data to be read. A write command is a command requesting for data writing to the SSD 3. The write command includes the LBA (start LBA) of write data (that is, data to be written) and the data length (transfer length) of the write data.”] [para. 0049]; 
and the transfer length carried in the read command [read command includes an LBA (start LBA) of data to be read, and a data length (transfer length) of the data to be read] [“The host 2 sends a read request (read command), a write request (a write command), and other various requests (other various commands) to the SSD 3. A read command is a command requesting for data reading to the SSD 3. The read command includes an LBA (start LBA) of data to be read, and a data length (transfer length) of the data to be read. A write command is a command requesting for data writing to the SSD 3. The write command includes the LBA (start LBA) of write data (that is, data to be written) and the data length (transfer length) of the write data.”] [para. 0049].
Hanna, Balluchi, Park, Demoor, Imanishi, and Kanno are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hanna, Balluchi, Park, Demoor, and Imanishi with Kanno in order to modify Hanna, Balluchi, Park, Demoor, and Imanishi where “read command comprises an LBA, a transfer length and an entry; 
and the transfer length carried in the read command” as taught by Kanno.  One of ordinary skill in the art would be motivated to combine Hanna, Balluchi, Park, Demoor, and Imanishi with Kanno before the effective filing date of the claimed invention to improve a system by providing for the ability where a “host … sends a read request (read command), a write request (a write command), and other various requests (other various commands) to the SSD …. A read command is a command requesting for data reading to the SSD ... The read command includes an LBA (start LBA) of data to be read, and a data length (transfer length) of the data to be read.” [Kanno, para. 0049].
Claim 19 is rejected with like reasoning.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereafter as Hanna], US Pub. No. 2021/0263864 A1 in view of Balluchi et al. [hereafter as Balluchi], US Patent No. 11,036,625 B1 and further in view of Park [hereafter as Park], US Pub. No. 2020/0233795 A1 and further in view of Demoor et al. [hereafter as Demoor], US Pub. No. 2020/0409566 A1as applied to claim 10 above, and further in view of Imanishi et al. [hereafter as Imanishi], US Pub. No. 2006/0074988 A1 and further in view of Kanno [hereafter as Kanno], US Pub. No. 2018/0088811 A1.

Claim 12 is rejected with like reasoning as claims 5 and 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bito, US Pub No. 2019/0064909 A1 – teaches “In addition, while the host interface 22 is in the Advanced L0, as necessary, the memory controller 23 may start the garbage collection. In this case, in a case where a part or the entirety of the L2P table is accommodated as the L2P table cache 14A in the memory 14 in the host 11, when it is necessary to update the L2P table cache 14A by executing the garbage collection, that is, when it is necessary to transmit the TLP for the write request for updating the L2P table cache 14A to the host 1, the memory controller 23 may send out the recovery instruction to the Advanced L0 control circuit 22A of the host interface 22. Accordingly, it is possible to recover the host interface 22 from the Advanced L0 to the L0. After the host interface 22 is recovered to the L0, the memory controller 23 may transmit the TLP for the write request for updating the L2P table cache 14A to the host 11 via the host interface 22.” [para. 0152]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135  


/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135